          Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


DENNIS SOLOMON,                               )
                                              )
        Plaintiff,                            )
                                              )
                       v.                     ) 1:20-cv-11894-JDL
                                              )
FRANK FREDRICKSON, et al.,                    )
                                              )
        Defendants.                           )

                            ORDER ON MOTIONS TO DISMISS

        Plaintiff Dennis Solomon, who is proceeding pro se, filed a wide-ranging

Complaint against forty named Defendants in October 2020 (ECF No. 1). Three of

those    Defendants—Frank          Fredrickson 1     and    Philip    Magnuson       (the   “Police

Defendants”), and Attorney Michael Kennefick (collectively with the Police

Defendants, the “Moving Defendants”)—have filed motions to dismiss Solomon’s

claims against them, which arise from their roles in the suspension of Solomon’s

Massachusetts firearms license (ECF Nos. 16, 27). For the following reasons, I grant

both motions. 2

                                      I. BACKGROUND

        The following facts are derived from Solomon’s Complaint, as well as state

judicial records that the Police Defendants have submitted in support of their motion

to dismiss. See Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993).



 1 Fredrickson’s filings spell his surname as “Frederickson.” In this Order, I use the name listed in
the docket.

 2This case was assigned to the undersigned judge by an order of Chief United States Circuit Judge
Jeffrey R. Howard, dated October 28, 2020 (ECF No. 5).
           Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 2 of 8




        On April 19, 2019, Solomon sent an email to the Dean of Loyola Law School, in

which Solomon alluded to a wide-ranging international conspiracy and purported to

warn the Dean of an impending attack. Three days later, Fredrickson, who is the

Chief of Police for the Town of Yarmouth, suspended Solomon’s firearms license and

confiscated his guns under the authority of Mass. Gen. Laws ch. 140, §§ 129D, 131

(West 2021). 3 As the basis for the suspension, Fredrickson determined that Solomon

was “deemed to be an unsuitable person with regard to this License due to the

[t]hreatening and irrational email sent to Loyola Law School on April 19, 2019.” ECF

No. 1-8; see Mass. Gen. Laws ch. 140, § 131(d). 4

        On July 21, 2019, Solomon filed a civil action against Fredrickson in the

Barnstable District Court, seeking judicial review of the suspension under Mass. Gen.

Laws ch. 140, § 131(f). On October 10, 2019, Attorney Kennefick, on Fredrickson’s

behalf, filed a motion to dismiss Solomon’s petition as untimely, requesting a hearing

date of October 18, 2019. 5 Solomon did not appear at the hearing—he now alleges

that he did not receive notice of the date because the Defendants did not serve him

electronically—and a judgment dismissing his petition was entered on October 18,

2019. Eleven days after the judgment was entered—and therefore too late to extend



 3 Section 131 has since been amended, but not in any way relevant to this case. See generally 2014

Mass. Legis. Serv. 284 (West).

  4 Section 131(d) provides, in relevant part: “The licensing authority may . . . suspend or revoke a

[firearms] license . . . if, in a reasonable exercise of discretion, the licensing authority determines that
the . . . licensee is unsuitable . . . to continue to hold a license to carry.”

 5 The role that Magnuson, who was then a Yarmouth police officer, played in these events is not made

clear by the Complaint. Magnuson appears to have served Solomon with the suspension notice, and
later submitted an affidavit in support of Fredrickson’s motion to dismiss in which Magnuson
described the date of that service.

                                                     2
            Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 3 of 8




the appeal deadline, see Mass. R. App. P. 4(a)(2)(C); Youghal, LLC v. Entwistle, 141

N.E.3d 444, 447-48 (Mass. 2020)—Solomon filed a motion to set aside the dismissal

in state court. The motion has not yet been acted on. Solomon did not file a notice of

appeal of the judgment within the thirty-day time period under Massachusetts Rule

of Appellate Procedure 4(a).

       Nearly a year later, in October 2020, Solomon filed his Complaint in this Court,

asserting four claims against the Moving Defendants under 42 U.S.C.A. § 1983 (West

2021) (ECF No. 1).         Specifically, Solomon alleges that during the course of the

administrative suspension of his firearms license and the judicial proceeding that

followed, the Moving Defendants violated his constitutional rights under the First,

Second, 6 and Fourth Amendments.               Solomon seeks an injunction requiring the

reinstatement of his firearms license and the return of his guns, as well as money

damages.

       The Police Defendants and Attorney Kennefick have separately moved to

dismiss Solomon’s claims against them under Federal Rule of Civil Procedure

12(b)(1).

                                   II. LEGAL STANDARD

       To survive a motion to dismiss for lack of subject-matter jurisdiction under

Fed. R. Civ. P. 12(b)(1), the plaintiff “must make clear the grounds on which the court

may exercise jurisdiction.” Johansen v. United States, 506 F.3d 65, 68 (1st Cir. 2007).



 6 To be precise, the factual allegations underlying Solomon’s Second Amendment claim refer solely

to Fredrickson (the other claims explicitly include Kennefick and Magnuson). However, Solomon’s
Complaint also states that “each and every Defendant [in] this litigation aided and abetted [the Second
Amendment] Count,” ECF No. 1 ¶ 191, and I therefore construe his Complaint to assert a Second
Amendment claim against Kennefick and Magnuson as well.
                                                  3
         Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 4 of 8




If the plaintiff “fails to demonstrate a basis for jurisdiction,” the motion to dismiss for

lack of subject-matter jurisdiction must be granted. Id. Where, as here, a motion to

dismiss under Rule 12(b)(1) is based solely on the complaint, courts accept as true all

well-pleaded allegations in the complaint and draw all reasonable inferences in the

plaintiff’s favor. See Gordo-González v. United States, 873 F.3d 32, 35 (1st Cir. 2017).

In other words, “[t]he pleading standard for satisfying the factual predicates for

proving jurisdiction is the same as applies under Rule 12(b)(6).” Id. (quoting Labor

Relations Div. of Constr. Indus. of Mass., Inc. v. Healey, 844 F.3d 318, 327 (1st Cir.

2016)). Self-represented plaintiffs are not exempt from this framework, but the court

must construe their complaints “liberally” and hold them “to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                  III. DISCUSSION

      The Moving Defendants have raised several jurisdictional arguments,

including the argument that the Rooker-Feldman doctrine bars Solomon’s claims

against them.     The Rooker-Feldman doctrine “divest[s] lower federal courts of

jurisdiction to hear . . . ‘cases brought by state-court losers complaining of injuries

caused by state-court judgments that were rendered before the district court

proceedings commenced and invite district court review and rejection of those

judgments.’” Klimowicz v. Deutsche Bank Nat’l Tr. Co., 907 F.3d 61, 64-65 (1st Cir.

2018) (alterations omitted) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005)). “Rooker-Feldman squarely applies when a plaintiff insists

that [a federal court] must review and reject a final state court judgment,” even when

                                            4
          Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 5 of 8




the plaintiff has not “actually argued the merits of [his] claim[] in state court.”

Davison v. Gov. of P.R.-P.R. Firefighters Corps., 471 F.3d 220, 223 (1st Cir. 2006). In

other words, “a plaintiff cannot escape the Rooker-Feldman bar through the simple

expedient of introducing a new legal theory in the federal forum that was not

broached in the state courts.” Klimowicz, 907 F.3d at 66. “Instead, the critical [point]

is whether the plaintiff’s federal suit is, in effect, an end-run around a final state-

court judgment.” Id.

        Solomon’s § 1983 claims against the Moving Defendants result in a

straightforward application of Rooker-Feldman. The state court proceedings ended

in 2019, long before Solomon commenced this action, 7 and Solomon’s claims invite

this Court to “review and reject” the final state court judgment approving the

suspension of his license. Davison, 471 F.3d at 223. There is no practical difference

between the issues that Solomon raises here and those that he could have raised in

the state court proceeding or on appeal: He could have challenged the basis for the

suspension (his Petition and Free Exercise claims), the means by which the

Defendants investigated that basis (his Fourth Amendment claim), and the

constitutionality of the Massachusetts firearms license revocation scheme (his Second




  7 “[A] state court judgment is sufficiently final for operation of the Rooker-Feldman doctrine[] when

‘the state proceedings have ended.’” Federación de Maestros de P.R. v. Junta de Relaciones del Trabajo
de P.R., 410 F.3d 17, 24 (1st Cir. 2005) (alteration omitted) (quoting Exxon Mobil, 544 U.S. at 291). A
state proceeding has “ended,” for Rooker-Feldman purposes, “when the highest state court in which
review is available has affirmed the judgment below.” Id. As Solomon agrees, that is the case here.
Although he has filed a motion in the state court to set aside the dismissal, he did so too late to extend
the appeal deadline, see Youghal, 141 N.E.3d at 448, and the time for him to appeal has long since
passed. The state court judgment is therefore final for Rooker-Feldman purposes.

                                                    5
          Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 6 of 8




Amendment claim). 8 A judgment in favor of Solomon in this Court would necessarily

imply that the state court wrongly decided those issues. Indeed, not only could

Solomon have raised those issues in state court, he could have also brought the very

same § 1983 claims he brings here in that proceeding. See Giragosian v. Ryan, 547

F.3d 59, 64-65 (1st Cir. 2008). Additionally, although Solomon briefly purports to

challenge the Massachusetts law’s constitutionality generally, his Complaint is

framed entirely in personal terms, and his solitary facial allegation plainly represents

“an attempt to carve a general constitutional challenge out of his federal lawsuit in

order to escape the jurisdictional bar of Rooker-Feldman.” Wilson, 264 F.3d at 126.

       Solomon makes several contentions as to why Rooker-Feldman should not

apply: (1) the state court never addressed the constitutional issues on which his

current § 1983 claims are based; (2) somewhat relatedly, the default judgment

against Solomon was not on the merits; and (3) the judicial review procedure under

section 131(f) does not provide due process. None of these arguments are meritorious,

as I will explain.

       First, the application of Rooker-Feldman “does not depend on what issues were

actually litigated in the state court”; rather, “it is enough that granting [the federal

plaintiff] the [relief] he seeks would effectively overturn the state court’s decision.”

Maymó-Meléndez v. Álvarez-Ramírez, 364 F.3d 27, 33 (1st Cir. 2004); see also Mandel

v. Town of Orleans, 326 F.3d 267, 271 (1st Cir. 2003) (“Rooker-Feldman applies


 8 In addition to injunctive and declaratory relief, Solomon seeks money damages. However, because

this Court “could not give the plaintiff the relief [he] seeks,” including damages, “without in effect
reviewing and reversing the [state] court,” the inclusion of this request does not change the Rooker-
Feldman analysis. Ellison v. Brock, 122 F. App’x 519, 520 (1st Cir. 2004) (per curiam) (alterations
omitted) (quoting Newman v. Indiana, 129 F.3d 937, 942 (7th Cir. 1997)); see also Wilson v. Shumway,
264 F.3d 120, 121, 126 (1st Cir. 2001) (affirming dismissal of damages claims under Rooker-Feldman).
                                                    6
          Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 7 of 8




whether or not the federal and state causes of action are technically the same.”).

Here, as I have explained, this Court cannot grant Solomon the relief he seeks

without implicitly overruling the state court judgment.

      As for Solomon’s second contention, it is immaterial, for purposes of Rooker-

Feldman, that the state proceeding ended in a default judgment. In Massachusetts,

as in many other states, “an involuntary dismissal ‘other than a dismissal for lack of

jurisdiction, for improper venue, or for failure to join a party under Rule 19[] operates

as an adjudication upon the merits.’”       In re Sonus Networks, Inc. Shareholder

Derivative Litig., 422 F. Supp. 2d 281, 289 (D. Mass. 2006) (quoting Mestek, Inc. v.

United Pac. Ins. Co., 667 N.E.2d 292, 294 (Mass. Ct. App. 1996)). Thus, for many

purposes, a final default judgment is a judgment on the merits. See 18A Charles A.

Wright & Arthur R. Miller, Fed. Practice & Procedure § 4442 (West, Apr. 2021

Update).    For this reason, courts routinely hold that “a validly entered default

judgment can bar federal jurisdiction under the Rooker-Feldman doctrine.” Todd v.

U.S. Bank N.A., 685 F. App’x 103, 105 (3d Cir. 2017); accord Fielder v. Credit

Acceptance Corp., 188 F.3d 1031, 1035 (8th Cir. 1999); Williams v. Cavalry Portfolios

Servs., LLC, No. SACV 10-00225 JVS(ANx), 2010 WL 2889656, at *3 (C.D. Cal. July

20, 2010); Senftle v. Landau, 390 F. Supp. 2d 463, 468 n.6 (D. Md. 2005) (collecting

cases).

      Finally, Solomon’s third argument—that the judicial review provided under

section 131(f) does not satisfy due process—is directly foreclosed by First Circuit

precedent. See Hightower v. City of Boston, 693 F.3d 61, 87 (1st Cir. 2012) (“We reject



                                           7
          Case 1:20-cv-11894-JDL Document 33 Filed 05/19/21 Page 8 of 8




[the plaintiff’s] claim that the [Massachusetts firearms license] revocation scheme

violates procedural due process.”).

       In summary, the crux of the relief that Solomon seeks in this action—at least

as to the Moving Defendants—is the reinstatement of his firearms license: exactly

the relief that the state court denied in a final judgment on the merits. Therefore,

the Rooker-Feldman doctrine deprives this Court of jurisdiction over Solomon’s

claims against the Moving Defendants. 9

                                     IV. CONCLUSION

       For the foregoing reasons, it is ORDERED that the Police Defendants’ Motion

to Dismiss (ECF No. 16) and Defendant Kennefick’s Motion to Dismiss (ECF No. 27)

are GRANTED.

       SO ORDERED.

       Dated this 18th day of May, 2021.



                                                              /s/ JON D. LEVY
                                                        CHIEF U.S. DISTRICT JUDGE




 9 Because I conclude that the Rooker-Feldman doctrine applies to Solomon’s claims, I do not address

the Moving Defendants’ alternative preclusion and abstention arguments. Additionally, because this
Court lacks jurisdiction over Solomon’s claims against the Moving Defendants, I do not address their
merits arguments.
                                                  8
